DETAILED ACTION
Applicant: SATO, Takahiro
Assignee: Canon Kabushiki Kaisha
Attorney: Donald H. HECKENBERG, JR. (Reg. No.: 60,081)
Filing: Non-Provisional Application filed 20 August 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-17 are currently pending before the Office.

Priority
The instant application claims foreign priority to JP 2019-151259 filed 21 August 2019. 

Information Disclosure Statement
The information disclosure statements (IDSs) filed 08/20/2020 & 03/17/2022 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 include the phrase “a loop antenna configured to include first and second metal lines on a surface of a substrate on or from which terahertz waves are incident or emitted (claim 1)/exits (claim 17)” which is indefinite since it is unclear if the “loop antenna” must function as an “antenna” by emitting and/or receiving “terahertz waves” or if the “loop antenna” merely needs to be able to have “terahertz waves” be capable of having the terahertz waves “incident on” or “exit from” the loop antenna, metal lines, and substrate surface.  If the claim scope requires “a loop antenna” that is configured to emit and receive terahertz waves, then it should be amended to “on or from which terahertz waves are received or emitted” (claim 1) and “on or from which terahertz waves are received or emitted” (claim 17).  Additionally, it is unclear how “an element including a loop antenna” could form “[a]n image forming device” (claim 17), if the “terahertz waves” are not “received” by the loop antenna. For purposes of examination, the claims will be interpreted to be capable of having terahertz waves pass through, received, or emitted from the “loop antenna”.  Claims 2-16 inherit this rejection.
Claim 17 includes the phrase “[a]n image forming device comprising: an element including a loop antenna including first and second metal lines. . ., and a rectifying element or an oscillation element electrically connected to the first and second metal lines” which is indefinite since it is unclear if an “element” including “an oscillation element” could function as an “image forming device”.  The Specification discloses that the “rectifying element 105 [is configured] to detect a frequency of a terahertz wave” (Spec., ¶58) and that by “using an oscillation element instead of the rectifying element 105, it is possible to emit terahertz waves from the loop antenna 111” (¶16).  For purposes of examination, the Examiner will assume the “image forming device” requires “a rectifying element”.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 17, the closest prior art references are:
Debray (US Pub. 2016/0169739) – which discloses an element with two loop antennas (Debray ‘739: Figs. 5A-5B loops 52,53) including a rectifying element (51) which is connected to both loops (52,53) for generating a high resistance (¶48).  However, Debray ‘739 fails to disclose a facing section and a direction in which a first surface of a first end faces a second surface of a second end is a direction in which the first end extends and is a direction intersecting a direction in which the second end extends and it fails to disclose a distance between a third surface opposite the first surface and a fourth surface opposite the second surface is greater than a sum value of a thickness of the first metal line and a thickness of the second metal line.  

    PNG
    media_image1.png
    425
    536
    media_image1.png
    Greyscale

Sato et al. (JP 2020-036311 A & US Pat. 10,897,073) – which discloses an image sensing apparatus (Sato et al.: C.11:L.1-6) including a loop antenna (Fig. 4 antenna 32), a rectifying element (26), lead-out lines (24), and a notch (42) for driving the rectifying element (26; C.5:L.55-67).  However, Sato et al. fails to disclose or claim the element having a facing section and a direction in which a first surface of a first end faces a second surface of a second end is a direction in which the first end extends and is a direction intersecting a direction in which the second end extends and it fails to disclose or claim a distance between a third surface opposite the first surface and a fourth surface opposite the second surface is greater than a sum value of a thickness of the first metal line and a thickness of the second metal line.  

    PNG
    media_image2.png
    636
    664
    media_image2.png
    Greyscale

Debray (US Pat. 9,893,423) – which discloses an element including loop antennas (Debray ‘423: Fig. 6A loops 101,103) including first and second rectifiers (102,104) and cuts (1101,1102) to avoid shunting the voltage from the rectifiers (102,104) and can be used as information from the sensor (C.6:L.42-65).  However, Debray ‘423 fails to disclose an element including a loop antenna with first and second metal lines, it fails to disclose a rectifying or oscillation element electrically connected to the first and second metal lines, and it fails to disclose the element having a facing section and a direction in which a first surface of a first end faces a second surface of a second end is a direction in which the first end extends and is a direction intersecting a direction in which the second end extends.

    PNG
    media_image3.png
    420
    450
    media_image3.png
    Greyscale


Kotter et al., Theory and Manufacturing Processes of Solar Nanoantenna Electromagnetic Collectors, February 2010, Journal of Solar Energy Engineering, Vol. 132, Iss. 1, Pgs. 1-9 – which discloses two metal loop antennas (Fig. 4) wherein thermally excited radiation produces current in the loops causing inductance to the nanoantenna electromagnetic collectors (§4.1) and predicts that rectifying elements may be incorporated into the NECs (§8).  However, Kotter et al. fails to disclose a loop antenna with first and second metal lines, it fails to disclose a rectifying or oscillation element electrically connected to the first and second metal lines, and it fails to disclose the element having a facing section and a direction in which a first surface of a first end faces a second surface of a second end is a direction in which the first end extends and is a direction intersecting a direction in which the second end extends

    PNG
    media_image4.png
    354
    392
    media_image4.png
    Greyscale

Debray (US Pub. 2015/0034825 A1) – which discloses an element (Debray ‘825: Fig. 14A) including a loop antenna made from a metal portion (1303) having an electronic element (1301; ¶46 can be rectifying element) and a slit (1310) to electrically separate the two connection portions (1307) from each other (¶72).  However, Debray ‘825 fails to disclose a facing section and a direction in which a first surface of a first end faces a second surface of a second end is a direction in which the first end extends and is a direction intersecting a direction in which the second end extends and it fails to disclose a distance between a third surface opposite the first surface and a fourth surface opposite the second surface is greater than a sum value of a thickness of the first metal line and a thickness of the second metal line.  


    PNG
    media_image5.png
    590
    558
    media_image5.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for an element (claim 1) or an image forming device including an element (claim 17) comprising: a loop antenna (111) configured to include first (101) and second (102) metal lines on a surface of the substrate on or from which terahertz waves are received or emitted; and a rectifying element (105) or an oscillation element electrically connected to the first and second metal lines (101,102), wherein the element has a facing section (108) at which a first surface (101b) of a first end (101a) not connected to the rectifying or oscillation102 element at an end of the first metal line (101) faces a second surface (102b) of a second end (102a) not connected to the rectifying or oscillation element at an end (102a) of the second metal line (102); a direction (arrow A) in which the first surface (101b) faces the second surface (102b) is a direction in which the first end (101a) extends and is a direction intersecting a direction (arrow B) in which the second end (102a) extends; the first end has a third surface (101c) opposite to a side on which the first surface (101b) the second surface (102b); the second end (102a) has a fourth surface (102c) opposite to a side on which the second surface (102b) faces the first surface (101b); and a distance between the third (101c) and fourth (102c) surfaces in the direction in which the first surface (101b) faces the second surface (102b) is greater than a sum value of a thickness of the first metal line (101) and a thickness of the second metal line (102), in combination with the other claimed elements.  Claims 2-16 are allowable based on dependency.

    PNG
    media_image6.png
    617
    1145
    media_image6.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884